       Case 4:18-cv-00077-BMM Document 133 Filed 09/08/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION


FRANCIS E. ENGLISH,

                                 Plaintiff,     Case No. CV-18-77-GF-BMM

v.
                                                           ORDER
BNSF RAILWAY COMPANY,

                              Defendant.



      Plaintiff has moved to alter the attendance requirements for the trial due to

the Covid-19 pandemic. Co-counsel Scott Peterson, legal assistant Elayne

Simmons and the plaintiff will attend the trial live. Due to the Covid-19 risks,

however, plaintiff’s counsel Erik Thueson is given the option to attend by video

conference means.

      DATED this 8th day of September, 2020.



                                        _______________________________




                                                                              Exhibit A-1
